Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-12, and 16-19 of U.S. Patent No. 11,032,581. See corresponding table below. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter. For example, claim 1 of the current application is similar to claims 1 combined with claim 5 of the patent. The only difference is that the instant application is broader in that it does not recite detailed limitation as the patent. Before the effective filing date of the invention, one of ordinary skill in the art would have bene motivated to broaden the claims in order to seek broader patent protection.
Current Application
US Patent No. 11,032,581
1. A method for content delivery from a content delivery network (CDN), comprising: sending, from a processor of a computing device, a discovery message to an Internet Service Provider (ISP) network; receiving, at the processor of the computing device, a capability response from a local cache server in response to sending the discovery message, wherein the capability response indicates topology data for the local cache server and the topology data indicates a plurality of tier cache server addresses in the ISP network, each of the plurality of tier cache server addresses at different levels of the ISP network; and sending, from the processor of the computing device, a request for content to the CDN including the topology data for the local cache server.

2. The method of claim 1, further comprising: receiving, at the processor of the computing device, a response from the CDN including an address for the content at the local cache server in response to sending the request for the content to the CDN; and sending, from the processor of the computing device, a request for the content to the address for the content at the local cache server.

3. The method of claim 2, further comprising: receiving, at the processor of the computing device, the content from the local cache server in response to the request for the content to the address for the content at the local cache server; and sending, from the processor of the computing device, a report to the CDN in response to receiving the content from the local cache server.

4. The method of claim 3, wherein: the discovery message is a content delivery protocol (CDP) discovery message; the capability response is a CDP capability response; the request for content to the CDN is a CDP GET message; and the request for the content to the address for the content at the local cache server is an Hypertext Transfer Protocol (HTTP) GET message.

6. The method of claim 5, wherein the plurality of tier cache server addresses in the ISP network is three different tier cache server addresses in the ISP network.

7. A device, comprising: a processor configured with processor-executable instructions to perform operations comprising: sending a discovery message to an Internet Service Provider (ISP) network; receiving a capability response from a local cache server in response to sending the discovery message, wherein the capability response indicates topology data for the local cache server and the topology data indicates a plurality of tier cache server addresses in the ISP network, each of the plurality of tier cache server addresses at different levels of the ISP network; and sending a request for content to a content delivery network (CDN) including the topology data for the local cache server.




8. The device of claim 7, wherein the processor is configured with processor-executable instructions to perform operations further comprising: receiving a response from the CDN including an address for the content at the local cache server in response to sending the request for the content to the CDN; and sending a request for the content to the address for the content at the local cache server.

9. The device of claim 8, wherein the processor is configured with processor-executable instructions to perform operations further comprising: receiving the content from the local cache server in response to the request for the content to the address for the content at the local cache server; and sending a report to the CDN in response to receiving the content from the local cache server.

10. The device of claim 9, wherein the processor is configured with processor-executable instructions to perform operations such that: the discovery message is a content delivery protocol (CDP) discovery message; the capability response is a CDP capability response; the request for content to the CDN is a CDP GET message; and the request for the content to the address for the content at the local cache server is an Hypertext Transfer Protocol (HTTP) GET message.

12. The device of claim 11, wherein the processor is configured with processor-executable instructions to perform operations such that the plurality of tier cache server addresses in the ISP network is three different tier cache server addresses in the ISP network.


13. A non-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to cause a processor to perform operations, comprising: sending a discovery message to an Internet Service Provider (ISP) network; receiving a capability response from a local cache server in response to sending the discovery message, wherein the capability response indicates topology data for the local cache server and the topology data indicates a plurality of tier cache server addresses in the ISP network, each of the plurality of tier cache server addresses at different levels of the ISP network; and sending a request for content to a content delivery network (CDN) including the topology data for the local cache server.

14. The non-transitory processor-readable storage medium of claim 13, wherein the stored processor-executable instructions are configured to cause a processor to perform operations further comprising: receiving a response from the CDN including an address for the content at the local cache server in response to sending the request for the content to the CDN; sending a request for the content to the address for the content at the local cache server; and receiving the content from the local cache server in response to the request for the content to the address for the content at the local cache server; and sending a report to the CDN in response to receiving the content from the local cache server.

15. The non-transitory processor-readable storage medium of claim 14, wherein the stored processor-executable instructions are configured to cause a processor to perform operations such that: the discovery message is a content delivery protocol (CDP) discovery message; the capability response is a CDP capability response; the request for content to the CDN is a CDP GET message; and the request for the content to the address for the content at the local cache server is an Hypertext Transfer Protocol (HTTP) GET message.

17. A method for content delivery from a content delivery network (CDN), comprising: receiving, at a processor of a computing device, a capability response from a local cache server in response to sending a discovery message to an Internet Service Provider (ISP) network, wherein the capability response indicates topology data for the local cache server and wherein the topology data indicates a plurality of tier cache server addresses in the ISP network, each of the plurality of tier cache server addresses at different levels of the ISP network.







18. A device, comprising: a processor configured with processor-executable instructions to perform operations comprising: receiving a capability response from a local cache server in response to sending a discovery message to an Internet Service Provider (ISP) network, wherein the capability response indicates topology data for the local cache server and wherein the topology data indicates a plurality of tier cache server addresses in the ISP network, each of the plurality of tier cache server addresses at different levels of the ISP network.







19. A non-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to cause a processor to perform operations, comprising: receiving a capability response from a local cache server in response to sending a discovery message to an Internet Service Provider (ISP) network, wherein the capability response indicates topology data for the local cache server and wherein the topology data indicates a plurality of tier cache server addresses in the ISP network, each of the plurality of tier cache server addresses at different levels of the ISP network.
1. A method for content delivery from a content delivery network (CDN), comprising: sending, from a processor of a computing device, a discovery message to an Internet Service Provider (ISP) network; receiving, at the processor of the computing device, a capability response from a local cache server in response to sending the discovery message, wherein the capability response indicates topology data for the local cache server and the topology data is signed by a key of the CDN; and sending, from the processor of the computing device, a request for content to the CDN including the topology data for the local cache server.
5. The method of claim 1, wherein the topology data for the local cache server indicates tier cache server addresses in the ISP network.

2. The method of claim 1, further comprising: receiving, at the processor of the computing device, a response from the CDN including an address for the content at the local cache server in response to sending the request for the content to the CDN; and sending, from the processor of the computing device, a request for the content to the address for the content at the local cache server.

3. The method of claim 2, further comprising: receiving, at the processor of the computing device, the content from the local cache server in response to the request for the content to the address for the content at the local cache server; and sending, from the processor of the computing device, a report to the CDN in response to receiving the content from the local cache server.

4. The method of claim 3, wherein: the discovery message is a content delivery protocol (CDP) discovery message; the capability response is a CDP capability response; the request for content to the CDN is a CDP GET message; and the request for the content to the address for the content at the local cache server is an Hypertext Transfer Protocol (HTTP) GET message.

7. The method of claim 5, wherein the topology data indicates three different tier cache server addresses and the three different tier cache server address are at different levels of the ISP network.

8. A device, comprising: a processor configured with processor-executable instructions to perform operations comprising: sending a discovery message to an Internet Service Provider (ISP) network; receiving a capability response from a local cache server in response to sending the discovery message, wherein the capability response indicates topology data for the local cache server and the topology data is signed by a key of a content delivery network (CDN); and sending a request for content to the CDN including the topology data for the local cache server.
12. The device of claim 8, wherein the processor is configured with processor-executable instructions to perform operations such that the topology data for the local cache server indicates tier cache server addresses in the ISP network.

9. The device of claim 8, wherein the processor is configured with processor-executable instructions to perform operations further comprising: receiving a response from the CDN including an address for the content at the local cache server in response to sending the request for the content to the CDN; and sending a request for the content to the address for the content at the local cache server.

10. The device of claim 9, wherein the processor is configured with processor-executable instructions to perform operations further comprising: receiving the content from the local cache server in response to the request for the content to the address for the content at the local cache server; and sending a report to the CDN in response to receiving the content from the local cache server.

11. The device of claim 10, wherein the processor is configured with processor-executable instructions to perform operations such that: the discovery message is a content delivery protocol (CDP) discovery message; the capability response is a CDP capability response; the request for content to the CDN is a CDP GET message; and the request for the content to the address for the content at the local cache server is an Hypertext Transfer Protocol (HTTP) GET message.

14. The device of claim 12, wherein the processor is configured with processor-executable instructions to perform operations such that the topology data indicates three different tier cache server addresses and the three different tier cache server address are at different levels of the ISP network.

15. A non-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to cause a processor to perform operations, comprising: sending a discovery message to an Internet Service Provider (ISP) network; receiving a capability response from a local cache server in response to sending the discovery message, wherein the capability response indicates topology data for the local cache server and the topology data is signed by a key of a content delivery network (CDN); and sending a request for content to the CDN including the topology data for the local cache server.




16. The non-transitory processor-readable storage medium of claim 15, wherein the stored processor-executable instructions are configured to cause a processor to perform operations further comprising: receiving a response from the CDN including an address for the content at the local cache server in response to sending the request for the content to the CDN; sending a request for the content to the address for the content at the local cache server; and receiving the content from the local cache server in response to the request for the content to the address for the content at the local cache server; and sending a report to the CDN in response to receiving the content from the local cache server.

17. The non-transitory processor-readable storage medium of claim 16, wherein the stored processor-executable instructions are configured to cause a processor to perform operations such that: the discovery message is a content delivery protocol (CDP) discovery message; the capability response is a CDP capability response; the request for content to the CDN is a CDP GET message; and the request for the content to the address for the content at the local cache server is an Hypertext Transfer Protocol (HTTP) GET message.

1. A method for content delivery from a content delivery network (CDN), comprising: sending, from a processor of a computing device, a discovery message to an Internet Service Provider (ISP) network; receiving, at the processor of the computing device, a capability response from a local cache server in response to sending the discovery message, wherein the capability response indicates topology data for the local cache server and the topology data is signed by a key of the CDN; and sending, from the processor of the computing device, a request for content to the CDN including the topology data for the local cache server.
5. The method of claim 1, wherein the topology data for the local cache server indicates tier cache server addresses in the ISP network.

8. A device, comprising: a processor configured with processor-executable instructions to perform operations comprising: sending a discovery message to an Internet Service Provider (ISP) network; receiving a capability response from a local cache server in response to sending the discovery message, wherein the capability response indicates topology data for the local cache server and the topology data is signed by a key of a content delivery network (CDN); and sending a request for content to the CDN including the topology data for the local cache server.
12. The device of claim 8, wherein the processor is configured with processor-executable instructions to perform operations such that the topology data for the local cache server indicates tier cache server addresses in the ISP network.

15. A non-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to cause a processor to perform operations, comprising: sending a discovery message to an Internet Service Provider (ISP) network; receiving a capability response from a local cache server in response to sending the discovery message, wherein the capability response indicates topology data for the local cache server and the topology data is signed by a key of a content delivery network (CDN); and sending a request for content to the CDN including the topology data for the local cache server.


Allowable Subject Matter
Claims 1-19 are allowed over prior art of record. However, because the claims
are currently rejected under double patenting rejection as set forth above, the
application is not yet in condition for allowance. Applicant may overcome the rejection
by amending, persuasively arguing or filing terminal disclaimer to overcome the
rejection.

Response to Arguments
	The double patenting rejection over US Patent No. 10,531,130 is withdrawn in view of the filing of the terminal disclaimer. 
However, Applicant did not address the double patenting rejection over US Patent No. 11,032,581, therefore the application is not yet in condition for allowance. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA BOUTAH
Primary Examiner
Art Unit 2442



/ALINA A BOUTAH/Primary Examiner, Art Unit 2442